                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

ELIZABETH FINLEY, Individually and                                                   PLAINTIFF
on behalf of the Estate and Wrongful Death
Beneficiaries of Thomas Finley, Jr., Deceased

V.                                                                  NO. 3:18-CV-78-DMB-JMV

DAVID DYER, et al.                                                               DEFENDANTS


                                            ORDER

       On March 28, 2019, the plaintiff filed a “Joint Motion for an Extension of Time to Respond

to Filed Motions,” which asked the Court for an extension of the Daubert and dispositive motion

deadline and for leave to withdraw the previously filed Daubert and dispositive motions. Doc.

#135. In addition to being titled as a “Joint Motion,” the motion represented that it was unopposed

by the “Defendants referenced” and, in violation of Local Rule 7(b)(10), failed to advise the Court

that it was opposed by Cornerstone Systems, Inc. The Court, relying on the apparent non-

opposition, granted the motion on March 29, 2019. Doc. #136.

       Today, the Court learned through e-mail from Cornerstone Systems’ counsel that

Cornerstone Systems opposes the motion. Accordingly, the Court’s March 29 order [136] is

WITHDRAWN. Cornerstone may file a response to the motion on or before April 2, 2019. Any

reply may be filed on or before April 3, 2019.

       SO ORDERED, this 1st day of April, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
